DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-17 are pending.


Allowable Subject Matter
Claims 6-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the feed" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (‘Goldstein’ hereinafter) (Publication Number 20150242495) in view of Jockisch et al. (‘Jockisch’ hereinafter) (Publication Number 20110010352) and further in view of Ramasubramanian et al. (‘Ramasubramanian’ hereinafter) (Publication Number 20080201174) and further in view of Jurka et al. (‘Jurka’ hereinafter) (Publication Number 20160350669).

As per claim 1, Goldstein teaches
A method for presenting a graphical user interface (GUI) of a software application connected to a server, the software application comprising a database, the method comprising: (see abstract and background)
receiving user input comprising a search (user executes a search, paragraph [0015]), by the server via the GUI, wherein the GUI comprises [....] [user selectable-tabs] arranged in a first priority order (layout of tab sorted according to sort parameters, paragraph [0025], where sorted according to sort parameters reads on first priority order), each of the user-selectable tabs corresponding to one of a plurality of entities of the software application (flights, hotels, and events tabs, figure 5, items 510, 520, and 530; where the tabs read on each of the tabs corresponding to plurality of entities), and each of the plurality of entities comprising a database object of the database; (database could be object relational or other database, paragraph [0028]; flights, hotels, events results, paragraph [0034], where these categories of results could be database objects)
generating, by the server, a set of search results based on the search, the set of search results being associated with the plurality of entities of the software application, each of the plurality of entities comprising a respective database object containing predefined categories of data, the database comprising at least the database object; (search results page containing the tabs of flights, hotels, events, paragraph [0034], where the tab labels indicate entities and reads on search results being associated with the plurality of entities, and it is also noted that one of skill in the art would know that flight, hotel, and events contain predefined categories related to those particular data objects – such as locations for hotels, destinations for flights, etc.)
[…]: 
receiving a user input selection of a first user-selectable tab associated with a first one of the entities, wherein the set of reordered user-selectable tabs includes the first user-selectable tab; identifying, in response to the user input selection, a first subset of the search results associated with the first one of the entities; and displaying the first subset on a first user-selectable tab associated with the first one of the entities (selectable tabs or buttons that show results for corresponding tabs such as flights tab, hotels tab, etc., paragraph [0018] & figure 5; note that Ramasubramanian shows reordered user-selectable tabs as shown below).
Goldstein does not explicitly indicate “at least a search query box and a ribbon of user-selectable tabs”.
However, Jockisch discloses “at least a search query box and a ribbon of user-selectable tabs” (figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein and Jockisch because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a convenient interface that allows a user to more quickly identify various search categories on the same page. This gives the user the advantage of faster access to desire results.
Neither Goldstein nor Jockisch explicitly indicate “determining a second priority order of the search results, […]; rearranging the user-selectable tabs of the ribbon according to the second priority order, by the server, to create a set of reordered user-selectable tabs; and presenting, via the GUI, the search results in the second priority order and according to the set of reordered user-selectable tabs, by”.
However, Ramasubramanian discloses “determining a second priority order of the search results, […]; rearranging the user-selectable tabs of the ribbon according to the second priority order, by the server, to create a set of reordered user-selectable tabs; and presenting, via the GUI, the search results in the second priority order and according to the set of reordered user-selectable tabs, by” (tabs can be reordered to reflect a pre-determined priority, paragraph [0086]; it is noted that Jockisch teaches ribbon as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein, Jockisch and Ramasubramanian because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing dynamic displays that can adjust to different priorities for different uses or situations (Ramasubramanian, paragraph [0012]). This gives the user the advantage of providing faster access to desired information.
Neither Goldstein, Jockisch nor Ramasubramanian explicitly indicate “based on user interaction history with each of the plurality of entities, the second priority order prioritizing the plurality of entities in order of most user activity to least user activity”.
However, Jurka discloses “based on user interaction history with each of the plurality of entities, the second priority order prioritizing the plurality of entities in order of most user activity to least user activity” (ranking may order content items by descending user activity, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein, Jockisch, Ramasubramanian and Jurka because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing content that is most interesting and of highest quality to a user based on the activity level of that content (Jurka, paragraph [0007]). This gives the user the advantage of not risking user fatigue by presenting low-quality content.

As per claim 2, Goldstein teaches
determining the second priority order further comprises: […]; and arranging graphical elements associated with the entities in the second priority order; wherein presenting the search results via the GUI further comprises displaying the search results using the graphical elements. (layout of tab sorted according to sort parameters, paragraph [0025], where sorted according to sort parameters reads on first priority order; note that Jockisch teaches second priority order as shown previously)
Neither Goldstein, Jockisch nor Ramasubramanian explicitly indicate “evaluating the user interaction history with the entities to identify activity levels associated with each of the entities; prioritizing the entities in order of most user activity to least user activity, to create the second priority order”.
However, Jurka discloses “evaluating the user interaction history with the entities to identify activity levels associated with each of the entities; prioritizing the entities in order of most user activity to least user activity, to create the second priority order” (ranking may order content items by descending user activity, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein, Jockisch, Ramasubramanian and Jurka because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing content that is most interesting and of highest quality to a user based on the activity level of that content (Jurka, paragraph [0007]). This gives the user the advantage of not risking user fatigue by presenting low-quality content.

As per claim 3, Goldstein teaches
detecting a plurality of user-selectable tabs on the GUI, the plurality of user-selectable tabs comprising the first user-selectable tab, and each of the plurality of user-selectable tabs being associated with a respective one of the entities, and each of the plurality of user-selectable tabs being configured to present a corresponding subset of the search results associated with the respective one of the entities; and identifying a current placement of each of the plurality of user-selectable tabs; […]. (selectable tabs or buttons that show results for corresponding tabs such as flights tab, hotels tab, etc., paragraph [0018] & figure 5).
Neither Goldstein nor Jockisch explicitly indicate “wherein the presenting step further comprises reorganizing the current placement of each of the plurality of user-selectable tabs, based on the second priority order”.
However, Ramasubramanian discloses “wherein the presenting step further comprises reorganizing the current placement of each of the plurality of user-selectable tabs, based on the second priority order” (tabs can be reordered to reflect a pre-determined priority, paragraph [0086]; it is noted that Jockisch teaches ribbon as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein, Jockisch and Ramasubramanian because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing dynamic displays that can adjust to different priorities for different uses or situations (Ramasubramanian, paragraph [0012]). This gives the user the advantage of providing faster access to desired information.

As per claim 10, Goldstein teaches
A system for presenting search results via a graphical user interface (GUI) of a software application comprising a database, the system comprising: (see abstract and background; paragraph [0064])
a client computer system communicatively coupled to the server system, the client computer system configured to: (paragraph [0064])
display the GUI; (figure 5)
receive user input via the GUI, the user input comprising a search (user executes a search, paragraph [0015]), the GUI comprising […] [user-selectable tabs] arranged in a first priority order (layout of tab sorted according to sort parameters, paragraph [0025], where sorted according to sort parameters reads on first priority order), and each of the user-selectable tabs corresponding to one of a plurality of entities of the software application (flights, hotels, and events tabs, figure 5, items 510, 520, and 530; where the tabs read on each of the tabs corresponding to plurality of entities), and each of the plurality of entities comprising a database object of the database; (database could be object relational or other database, paragraph [0028]; flights, hotels, events results, paragraph [0034], where these categories of results could be database objects)
and present a plurality of entities as user-selectable graphical elements of the GUI, based on a priority order determined by the server system; (layout of tab sorted according to sort parameters, paragraph [0025] & figure 7, where sorted according to sort parameters reads on first priority order)
and a server system configured to: evaluate the received user input; generate a set of search results based on the search, the set of search results being associated with the plurality of entities of the software application, and each of the plurality of entities comprising a database object containing data fitted into predefined categories, and the database comprising at least the database object; (search results page containing the tabs of flights, hotels, events, paragraph [0034], where the tab labels indicate entities and reads on search results being associated with the plurality of entities, and it is also noted that one of skill in the art would know that flight, hotel, and events contain predefined categories related to those particular data objects – such as locations for hotels, destinations for flights, etc.)
[…]; 
and present the search results in the second priority order and according to the set of reordered user-selectable tabs, by: receiving a user input selection of a first user-selectable tab associated with a first one of the entities, the set of reordered user-selectable tabs including the first user-selectable tab; identifying, in response to the user input selection, a first subset of the search results associated with the first one of the entities; and displaying the first subset on a first user-selectable tab associated with the first one of the entities. (selectable tabs or buttons that show results for corresponding tabs such as flights tab, hotels tab, etc., paragraph [0018] & figure 5; note that Ramasubramanian shows reordered user-selectable tabs as shown below).
Goldstein does not explicitly indicate “at least a search query box and a ribbon of user-selectable tabs”.
However, Jockisch discloses “at least a search query box and a ribbon of user-selectable tabs” (figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein and Jockisch because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a convenient interface that allows a user to more quickly identify various search categories on the same page. This gives the user the advantage of faster access to desire results.
Neither Goldstein nor Jockisch explicitly indicate “determine a second priority order of the search results, […]; rearrange the user-selectable tabs of the ribbon according to the second priority order, to create a set of reordered user-selectable tabs; transmit the second priority order to the client computer system to alter presentation of the set of reordered user-selectable tabs”.
However, Ramasubramanian discloses “determine a second priority order of the search results, […]; rearrange the user-selectable tabs of the ribbon according to the second priority order, to create a set of reordered user-selectable tabs; transmit the second priority order to the client computer system to alter presentation of the set of reordered user-selectable tabs” (tabs can be reordered to reflect a pre-determined priority, paragraph [0086]; it is noted that Jockisch teaches ribbon as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein, Jockisch and Ramasubramanian because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing dynamic displays that can adjust to different priorities for different uses or situations (Ramasubramanian, paragraph [0012]). This gives the user the advantage of providing faster access to desired information.
Neither Goldstein, Jockisch nor Ramasubramanian explicitly indicate “based on user interaction history with each of the plurality of entities, the second priority order prioritizing the plurality of entities in order of most user activity to least user activity”.
However, Jurka discloses “based on user interaction history with each of the plurality of entities, the second priority order prioritizing the plurality of entities in order of most user activity to least user activity” (ranking may order content items by descending user activity, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein, Jockisch, Ramasubramanian and Jurka because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing content that is most interesting and of highest quality to a user based on the activity level of that content (Jurka, paragraph [0007]). This gives the user the advantage of not risking user fatigue by presenting low-quality content.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (‘Goldstein’ hereinafter) (Publication Number 20150242495) in view of Jockisch et al. (‘Jockisch’ hereinafter) (Publication Number 20110010352) and further in view of Ramasubramanian et al. (‘Ramasubramanian’ hereinafter) (Publication Number 20080201174) and further in view of Jurka et al. (‘Jurka’ hereinafter) (Publication Number 20160350669) and further in view of Hotchkies et al. (‘Hotchkies’ hereinafter) (Patent Number 8694529) and further in view of Abe et al. (‘Abe’ hereinafter) (Publication Number 20160078517).

As per claim 4,
Neither Goldstein, Jockisch, Ramasubramanian nor Jurka explicitly indicate “identifying an individual one of the entities that is not associated with the plurality of user-selectable tabs; presenting the individual one of the entities […], the individual one of the entities being associated with a subset of the search results; and when the individual one of the entities is selected […], displaying the subset of the search results”.
However, Hotchkies discloses “identifying an individual one of the entities that is not associated with the plurality of user-selectable tabs; presenting the individual one of the entities […], the individual one of the entities being associated with a subset of the search results; and when the individual one of the entities is selected […], displaying the subset of the search results” (column 11, lines 10-20; note that Goldstein teaches user-selectable tabs as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein, Jockisch, Ramasubramanian, Jurka and Hotchkies because using the steps claimed would have given those skilled in the art the tools to improve the invention by enabling helpful automatic category association for searching (Hotchkies, column 1, lines 30-38). This gives the user the advantage of faster access to desired results.
Neither Goldstein, Jockisch, Ramasubramanian, Jurka nor Hotchkies explicitly indicate “on a drop-down menu” or “via the drop-down menu”.
However, Abe discloses “on a drop-down menu” or “via the drop-down menu” (paragraph [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein, Jockisch, Ramasubramanian, Jurka, Hotchkies and Abe because using the steps claimed would have given those skilled in the art the tools to improve the invention by having a convenient interface for selecting from a set of items. This gives the user the advantage of faster access to desired search parameters or other search-related information.

As per claim 5,
Neither Goldstein, Jockisch, Ramasubramanian, Jurka nor Hotchkies explicitly indicate “the drop-down menu comprises a static graphical element positioned outside of the second priority order”.
However, Abe discloses “the drop-down menu comprises a static graphical element positioned outside of the second priority order” (paragraph [0138]; note that Ramasubramanian teaches second priority order as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein, Jockisch, Ramasubramanian, Jurka, Hotchkies and Abe because using the steps claimed would have given those skilled in the art the tools to improve the invention by having a convenient interface for selecting from a set of items. This gives the user the advantage of faster access to desired search parameters or other search-related information.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (‘Goldstein’ hereinafter) (Publication Number 20150242495) in view of Jockisch et al. (‘Jockisch’ hereinafter) (Publication Number 20110010352) and further in view of Jurka et al. (‘Jurka’ hereinafter) (Publication Number 20160350669).

As per claim 13, Goldstein teaches
A non-transitory, computer-readable medium containing program instructions configurable to cause a processor device to perform a method comprising the steps of: (see abstract and background; paragraph [0063]-[0064])
determining a priority order for a plurality of entities associated with a database of a software application connected to a server, each of the plurality of entities comprising a database object containing data fitted into predefined categories, the database comprising at least the database object  […]; (layout of tab sorted according to sort parameters, paragraph [0025], where sorted according to sort parameters reads on a priority order; database could be object relational or other database, paragraph [0028]; flights, hotels, events results, paragraph [0034], where these categories of results could be database objects)
and presenting a set of user search results via a graphical user interface (GUI) of the software application, based on the determined priority order (search results page containing the tabs of flights, hotels, events, paragraph [0034]; layout of tab sorted according to sort parameters, paragraph [0025], where sorted according to sort parameters reads on determined priority order), by: 
receiving a user input selection of a first user-selectable tab associated with a first one of the plurality of entities; identifying, in response to the user input selection, a first subset of the search results associated with the first one of the plurality of entities; and displaying the first subset on a first user-selectable tab associated with the first one of the plurality of entities; (selectable tabs or buttons that show results for corresponding tabs such as flights tab, hotels tab, etc., paragraph [0018] & figure 5).
the GUI comprising […] [user-selectable tabs] arranged in the priority order (layout of tab sorted according to sort parameters, paragraph [0025], where sorted according to sort parameters reads on priority order), each of the user-selectable tabs corresponding to a respective one of the plurality of entities of the software application (flights, hotels, and events tabs, figure 5, items 510, 520, and 530; where the tabs read on each of the tabs corresponding to plurality of entities), and each of the plurality of entities comprising a database object of the database (database could be object relational or other database, paragraph [0028]; flights, hotels, events results, paragraph [0034], where these categories of results could be database objects).
Goldstein does not explicitly indicate “at least a search query box and a ribbon of user-selectable tabs”.
However, Jockisch discloses “at least a search query box and a ribbon of user-selectable tabs” (figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein and Jockisch because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a convenient interface that allows a user to more quickly identify various search categories on the same page. This gives the user the advantage of faster access to desire results.
Neither Goldstein nor Jockisch explicitly indicate “and the priority order prioritizing the plurality of entities in order of most user activity to least user activity”.
However, Jurka discloses “and the priority order prioritizing the plurality of entities in order of most user activity to least user activity” (ranking may order content items by descending user activity, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein, Jockisch and Jurka because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing content that is most interesting and of highest quality to a user based on the activity level of that content (Jurka, paragraph [0007]). This gives the user the advantage of not risking user fatigue by presenting low-quality content.

As per claim 14, Goldstein teaches
[…]; 
and arranging graphical elements associated with the entities in the priority order; (layout of tab sorted according to sort parameters, paragraph [0025], where sorted according to sort parameters reads on priority order)
wherein presenting the set of user search results further comprises displaying the search results using the graphical elements (selectable tabs or buttons that show results for corresponding tabs such as flights tab, hotels tab, etc., paragraph [0018] & figure 5).
Neither Goldstein nor Jockisch explicitly indicate “determining the priority order further comprises: evaluating the user interaction history with the entities to identify activity levels associated with each of the entities; prioritizing the entities in order of most user activity to least user activity, to create the priority order”.
However, Jurka discloses “determining the priority order further comprises: evaluating the user interaction history with the entities to identify activity levels associated with each of the entities; prioritizing the entities in order of most user activity to least user activity, to create the priority order” (ranking may order content items by descending user activity, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein, Jockisch and Jurka because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing content that is most interesting and of highest quality to a user based on the activity level of that content (Jurka, paragraph [0007]). This gives the user the advantage of not risking user fatigue by presenting low-quality content.

As per claim 15, Goldstein teaches
displaying the search results using the graphical elements further comprises: identifying a subset of the search results associated with a first one of the entities; and displaying the subset on the user-selectable tab associated with the first one of the entities, each of the graphical elements comprising a user-selectable tab associated with a respective one of the entities. (selectable tabs or buttons that show results for corresponding tabs such as flights tab, hotels tab, etc., paragraph [0018] & figure 5).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (‘Goldstein’ hereinafter) (Publication Number 20150242495) in view of Jockisch et al. (‘Jockisch’ hereinafter) (Publication Number 20110010352) and further in view of Jurka et al. (‘Jurka’ hereinafter) (Publication Number 20160350669) and further in view of Ramasubramanian et al. (‘Ramasubramanian’ hereinafter) (Publication Number 20080201174).

As per claim 16, Goldstein teaches
detecting a plurality of user-selectable tabs on the user interface, the plurality of user- selectable tabs comprising the first user-selectable tab, each of the plurality of user-selectable tabs being associated with a respective one of the entities, and each of the plurality of user-selectable tabs being configured to present a corresponding subset of the search results associated with the respective one of the entities; identifying a current placement of each of the plurality of user-selectable tabs; (flights, hotels, and events tabs, figure 5, items 510, 520, and 530; where the tabs read on each of the tabs corresponding to plurality of entities), and each of the plurality of entities comprising a database object of the database (database could be object relational or other database, paragraph [0028]; flights, hotels, events results, paragraph [0034], where these categories of results could be database objects).
[…].
Neither Goldstein, Jockisch nor Jurka explicitly indicate “and reorganizing the current placement of each of the plurality of user-selectable tabs, based on the priority order”.
However, Ramasubramanian discloses “and reorganizing the current placement of each of the plurality of user-selectable tabs, based on the priority order” (tabs can be reordered to reflect a pre-determined priority, paragraph [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein, Jockisch, Jurka and Ramasubramanian because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing dynamic displays that can adjust to different priorities for different uses or situations (Ramasubramanian, paragraph [0012]). This gives the user the advantage of providing faster access to desired information.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (‘Goldstein’ hereinafter) (Publication Number 20150242495) in view of Jockisch et al. (‘Jockisch’ hereinafter) (Publication Number 20110010352) and further in view of Jurka et al. (‘Jurka’ hereinafter) (Publication Number 20160350669) and further in view of Ramasubramanian et al. (‘Ramasubramanian’ hereinafter) (Publication Number 20080201174) and further in view of Hotchkies et al. (‘Hotchkies’ hereinafter) (Patent Number 8694529) and further in view of Abe et al. (‘Abe’ hereinafter) (Publication Number 20160078517).

As per claim 17,
Neither Goldstein, Jockisch, Jurka nor Ramasubramanian explicitly indicate “identifying an individual one of the entities that is not associated with the plurality of user-selectable tabs; presenting the individual one of the entities […], the individual one of the entities being associated with a subset of the search results; and when the individual one of the entities is selected […], displaying the subset of the search results”.
However, Hotchkies discloses “identifying an individual one of the entities that is not associated with the plurality of user-selectable tabs; presenting the individual one of the entities […], the individual one of the entities being associated with a subset of the search results; and when the individual one of the entities is selected […], displaying the subset of the search results” (column 11, lines 10-20; note that Goldstein teaches user-selectable tabs as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein, Jockisch, Jurka, Ramasubramanian and Hotchkies because using the steps claimed would have given those skilled in the art the tools to improve the invention by enabling helpful automatic category association for searching (Hotchkies, column 1, lines 30-38). This gives the user the advantage of faster access to desired results.
Neither Goldstein, Jockisch, Jurka, Ramasubramanian nor Hotchkies explicitly indicate “on a drop-down menu” or “via the drop-down menu”.
However, Abe discloses “on a drop-down menu” or “via the drop-down menu” (paragraph [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldstein, Jockisch, Jurka, Ramasubramanian, Hotchkies and Abe because using the steps claimed would have given those skilled in the art the tools to improve the invention by having a convenient interface for selecting from a set of items. This gives the user the advantage of faster access to desired search parameters or other search-related information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198